Wheeler, J.
The charge of the Court may be obnoxious to criticism in the matter complained of; but having reference to other parts of the charge, and the evidence in the case, especially the use of a deadly weapon when the necessity, (if it had existed,) by which it was sought to be justified, appears *753to have ceased ; on the whole, we see no cause to apprehend that the jury were misled by any supposed error in the charge. They were instructed in plain and unmistakable terms, that if the accused acted in his own necessary self defence, or to save himself from an impending assault, he was guiltless. If they had believed it a case of self-defence, they could not, under the charge, have returned the verdict they did. It is therefore evident the supposed error did not mislead them. We are of opinion there is no error in the judgment and it is affirmed.
Judgment affirmed.